             Case 1:21-cv-10761-NMG Document 15 Filed 07/20/21 Page 1 of 2




                              UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF MASSACHUSETTS



 AMERICAN CIVIL LIBERTIES UNION OF
 MASSACHUSETTS, INC. and AMERICAN
 OVERSIGHT,

                             Plaintiffs,
        v.                                                  C.A. No. 1:21-cv-10761-NMG

 U.S. IMMIGRATION AND CUSTOMS
 ENFORCEMENT,

                             Defendant.



                    PLAINTIFF’S CERTIFICATION PURSUANT TO L.R. 16.1
       Pursuant to Local Rule 16.1(d)(3), Plaintiff American Civil Liberties Union of Massachusetts

(“ACLUM”) confirms that ACLUM and its counsel have conferred (a) with a view to establishing a

budget for the costs of conducting the full course and various alternative courses of the litigation, and (b)

to consider the resolution of the litigation through the use of alternative dispute resolution programs

such as those outlined in Local Rule 16.4.


Dated: July 20, 2021                             Respectfully submitted,



                                                 Carol Rose
                                                 Executive Director
                                                 ACLU of Massachusetts, Inc.


                                                 /s/ Krista Oehlke
                                                 Krista Oehlke (BBO #707566)
                                                 Daniel L. McFadden (BBO #676612)
                                                 Matthew R. Segal (BBO #654489)
Case 1:21-cv-10761-NMG Document 15 Filed 07/20/21 Page 2 of 2




                           American Civil Liberties Union
                           Foundation of Massachusetts, Inc.
                           211 Congress Street
                           Boston, MA 02110
                           (617) 482-3170
                           koehlke@aclum.org

                           Counsel for Plaintiff American Civil Liberties
                           Union of Massachusetts, Inc.
